CARDAMONE, Circuit Judge,
dissenting in part:
Respectfully, I dissent.
If there is a modern-day counterpart to Dickens’ “Circumlocution Office” the INS most nearly fits that role. Through its delicate perception, through its tact, and through the genius with which it acted, “the Circum- . locution Office was beforehand with all the public departments in the art of perceiving— HOW NOT TO DO IT.” Charles Dickens, Little Dorrit (Part One) 128 (Peter Fenelon Collier & Son 1900).
BACKGROUND
A brief examination of recent accounts concerning the INS will demonstrate the validity of the comparison. As reported in the public press, the INS is found by those who deal with it to be “cold, rude, insensitive, and inefficient,” not answering phone calls or letters, making clients wait for hours in lines, taking years to admit its own errors and years more to correct them. See Deborah Sontag & Stephen Engelberg, Insider’s View of the I.N.S.: “Cold, Rude and Insensitive,” N.Y. Times, Sept. 15, 1994, at Al, A18. Even the Attorney General herself was unable to get through by phone to the INS, an agency that is part of the Justice Department, which she heads. Id.
“The I.N.S. is completely like a Soviet bureaucracy,” said Leonid Zagalsky, 39, a Russian immigrant in New York. “Every sign starts with the word ‘no’: No smoking. No standing. No sitting. No asking questions. You cannot reach a human being by phone. And when you go, you stand for many humiliating hours in line only to reach a semi-human who answers your measly question by talking in a cabal-istic language: T-95, dash, point 6, dash, B-52.’ ” (Mr. Zagalsky was referring to the agency’s complex numbered forms.)
Id. This experience is not surprising. Immigration officers are trained to be rude and arrogant. During basic training, an assistant district director of INS in Chicago is quoted as saying, “we historically have told our employees that it’s our job to keep [immigrants] out and our job to keep [immigrants] from getting benefits.” Id. The INS has also been described as one of the government’s “most troubled agencies,” and is known for promoting misbehaving agents under a policy of “Screw up — Move up.” Stephen Engel-berg & Deborah Sontag, Behind One Agency’s Walls: Misbehaving and Moving Up, N.Y. Times, Dec. 21, 1994, at Al, D22.
In light of this publicly catalogued attitude — contrary to and contemptuous of the fair administration of the laws of the United States — it is hardly surprising that one of the reasons this panel originally ruled in favor of the plaintiffs was because we concluded that the INS had added its own requirement to those Congress had established for eligibility for immigrants to obtain legal status. To Congress’ requirement that the applicant “evidence] self-support without receipt of public cash assistance,” 8 U.S.C. § 1255a(d)(2)(B)(iii) (1988 & Supp. V 1993), the agency added its own regulatory requirement that the applicant must demonstrate* the capacity to “maintain his or her family without recourse to public-cash assistance.” 52 Fed.Reg. 16,212 (1987). For self-supporting illegal immigrants whose family members received public cash assistance, this additional requirement essentially closed the door to legalized status that Congress had opened for them. This regulation is a perfect paradigm of the agency’s penchant for perceiving “HOW NOT TO DO IT.”
DISCUSSION
In dealing with a complex immigration situation, Congress determined that the nation *1318would best be served by granting amnesty to many otherwise illegal- aliens and permitting them to obtain legal resident status. To accomplish this it passed the Immigration Reform and Control Act of 1986 (IRCA), Pub.L. No. 99-603, 100 Stat. 3359 et seq. In executing the expressed intent of Congress to benefit this immigrant group, the INS faded in numerous ways. Taken as a whole, the string of failures constitutes an outrageous course of conduct that effectively denied these plaintiffs the one-year application period Congress had granted them. On the open road Congress paved to lead smoothly to legal status for the illegal alien population, the INS, as part of its own exclusionary policy towards immigrants, put up a roadblock preventing members of the plaintiff class from reaching their highly prized destination.
Specifically, as part of IRCA, Congress issued a mandate to the INS directing it to “broadly disseminate information respecting the benefits [i.e., legal status] which aliens may receive ... and the requirements to obtain such benefits.” 8 U.S.C. § 1255a(i) (1988). While the INS’ failure to comply with this mandate due to its dissemination of inaccurate information is only one of the wrongs alleged by the plaintiffs, I recognize, in light of Reno v. Catholic Social Services, — U.S. -, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993), that only this challenge regarding the accuracy of the disseminated information is ripe for adjudication.
My respected colleagues accept the district court’s factual finding that the INS never •had a per se rule with respect to the eligibility of aliens whose family members received public cash assistance. According to the majority, this finding supports their “legal conclusion” that the INS met its dissemination obligation. While conceding that the public charge regulations were “awkwardly drafted,” the majority believes that they provided sufficient and accurate notice of the standards for legalization. These legal conclusions are based, in large part, on the fact that the INS received and approved numerous applications of such aliens. The INS policy expressed in its regulations, according to the majority, means only that “an alien might be ineligible for amnesty due to his or her family members’ receipt of public assistance,” Maj. Op. at 1314, but that each decision with respect to eligibility was made on a case-by-case basis. The majority further believes that when immigrants were uncertain as to whether their circumstances fit within the public charge regulations, they were free to apply for a change in legal status, apply for a waiver if necessary, and upon denial of legalization challenge the regulations in court. Thus, the majority holds that the INS satisfied its obligation of broad dissemination under IRCA.
This analysis misses the mark by a wide margin. The majority errs in treating the INS’ compliance with Congress’ mandate as a question that can be resolved by examining how some illegal aliens actually interpreted the regulations. Its conclusion that the disseminated information did not contain a per se rule is based on the district court’s finding that many aliens whose family members had received public cash assistance applied for legalization. According to the majority such applications showed the immigrant population was not ‘misled by the public charge regulations as to the real INS policy. But that some members of the immigrant community decided to take a chance on applying does not compel a determination that the disseminated information was adequate as a matter of law. The question is whether the information disseminated to the intended benefieiaries of IRCA adequately put them on notice that the INS had a flexible case-by-case approach or whether it instead conveyed the notion that application was as a practical matter a waste of time for all those whose family members received public cash assistance.
The resolution of this legal question rests solely with a reading of the public charge regulations to determine what information they conveyed. The regulations state that “[a]n applicant ... [is] likely to become [a] public eharge[] unless the applicant demonstrates a history of employment in the United States evidencing self-support without receipt of public cash assistance_ An applicant for residence who is likely to become a public charge will be denied adjustment.” 52 *1319Fed.Reg. 16,211 (1987) (codified as amended at 8 C.F.R. § 245a.2(d)(4) (1992)). “Public cash assistance” is defined as “income or needs-based monetary assistance ... received by the alien or his or her immediate family members_” 52 Fed.Reg. 16,209 (1987) (codified as amended at 8 C.F.R. § 245a.l(i) (1992)). The plain meaning of these two prongs of the public charge regulations taken together is that immigrants whose family members receive public cash assistance are ineligible for legalization and hence need not apply for the benefit Congress conferred upon them.
The message conveyed by the public charge regulations becomes murky when one moves on to the third prong of the regulations — the “regulatory special rule.” That rule-provides that an immigrant with a “consistent employment history which shows the ability to support himself and his or her family ... may be admissible” through a discretionary waiver from the Attorney General for humanitarian purposes, to assure family unity, or when in the public interest; that “[p]ast acceptance of public cash assistance ... will enter into [the Attorney General’s] decision;” and that “the length of time an applicant has received public cash assistance will constitute a significant factor [in that decision].” 52 Fed.Reg. 16,212 (1987) (codified as amended at 8 C.F.R. § 245a.2(k)(4) (1992)).
A common sense reading of the regulatory special rule shows that the waiver is not described as a broad-based abrogation of the public charge regulations. Rather, it is worded as an exception to the public cash assistance disqualification, for the limited purpose of avoiding unduly harsh consequences. The references to the role that public cash assistance plays in the Attorney General’s decision strongly imply that receipt of such assistance, except in unusual circumstances and for minimal periods of time, will weigh against receipt of a waiver by an applicant. In effect, the waiver amounts to no more than a possible pardon, if such is the sovereign’s pleasure.
A reading of the INS’ summary of the key provisions of the public charge regulations, published in the Federal Register with the final regulations, corresponds to a reading of the regulations such that immigrants whose family members receive public cash assistance would generally be ineligible for legalization. The INS stated that “numerous com-menters raised the concern that [the public charge regulations] may deny legalization benefits if public cash assistance was received by United States citizen children of legalization applicants. The position of INS is that the statute is dear regarding this subject and applicants may in fact be ineligible for legalizátion if such cash assistance was received by their U.S. citizen child.” 52 Fed.Reg. 16,207 (1987).
While it is. noteworthy that, in response to these comments, the INS modified the final rule to allow for the just recited waiver, the scope of the waiver — humanitarian purposes, family unity, public interest — does not invite waiver applications from the vast majority of immigrants excluded by the public charge regulations from the benefit of legalization that Congress conferred .upon them. That a number of them successfully applied for waivers does not alter the legal conclusion drawn from a plain reading of the regulatory special rule and the public charge regulations as a whole. It seems obvious that a large number of the plaintiff class would have applied for legal status had not the INS disseminated information conveying the notion that it was futile to apply.
Congress did not plan for the INS to disseminate what would appear to laypersons to be a broad restriction on eligibility, and then rely ón rumor or word-of-mouth — among what the majority itself characterizes as “an uneducated and fearful alien population” — to negative the restriction by telling these wary immigrants that, contrary to the disseminated information, the INS policy is really “maybe yes, maybe no, try your luck.” As earlier observed, the INS’ basic training course teaches its agents how to keep immigrants out and how to deny them benefits to which they are legally entitled. The basic training worked superbly in the case of the rights granted immigrants under IRCA because the INS’ failure to accurately describe the requirements for legalization effectively excluded nearly the entire plaintiff class.
*1320CONCLUSION
In my view the regulations promulgated by the INS failed as a matter of law to reasonably inform these, mostly working mother immigrants with U.S. citizen children of information necessary for them to realize they were potentially eligible for legalization, in violation of IRCA’s broad dissemination requirement, 8 U.S.C. § 1255a(i). As a result, this six-year-old litigation is culminating in an unjust judgment against the plaintiff class, consigning them to a marginal life and subjecting them to deportation and separation from their U.S. citizen children. Even if these working, long-term residents of the U.S. escape deportation, the present denial of the opportunity to obtain legal status condemns them to a limbo where they may no longer be able to find employment and effectively places their children on welfare. From which injustices, Congress meant to free them.
Accordingly, I vote to grant the relief the panel granted in its earlier decision requiring the INS to disseminate information consistent with the will Congress expressed in IRCA and opening the window of opportunity for mémbers of plaintiffs’ class for a one-year period. See Perales v. Thornburgh, 967 F.2d 798, 814-15 (2d Cir.1992).